Citation Nr: 0937065	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  03-31 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran had active service from August to December 1990 
and from March to December 1997. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

It is noted that the Veteran offered testimony at a June 2005 
hearing before a Veteran's Law Judge who has since left the 
Board.  In November 2007, the RO sent her a letter advising 
that she was entitled to a new hearing if she so desired.  
However, in response received later that month, she indicated 
that she did not wish to appear at another hearing.
 
This case was most recently remanded by the Board in February 
2008 for further development and is now ready for 
disposition.

The Board additionally notes that a separate February 2008 
BVA remand was issued with respect to entitlement to 
reimbursement for travel expenses to the Department of 
Veterans Affairs Medical Centers (VAMC) in Richmond and 
Hampton, Virginia, for treatment of a nonservice-connected 
degenerative disc disorder beginning in May 2003. This issue 
has yet to be decided and is therefore referred for 
consideration.


FINDING OF FACT

A chronic low back disorder was not manifest during service; 
a current low back disorder is unrelated to service.


CONCLUSION OF LAW

A low back disorder, claimed as degenerative disc disease, 
was not incurred in or aggravated by active duty service.  38 
U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In considering the claim for service connection, the Board 
begins by considering whether her disability existed prior to 
service.  In this regard, a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment into service, or where evidence or medical 
judgment is such as to warrant a finding that the disease or 
injury existed before acceptance and enrollment.  See 38 
U.S.C.A. § 1111 (2002).

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  With respect to her first tour of active duty, the 
Board notes that her November 1989 entrance examination 
indicated a normal spinal evaluation. No complaints of 
recurrent back pain were reported in a medical history form 
completed at that time.  

Although an entrance examination prior to her second tour of 
duty is not of record, an April 1995 medical examination 
completed while in the Reserve indicated a normal spine 
evaluation. No complaints of recurrent back pain were 
reported on a medical history form completed at that time. As 
the available service records do not indicate that she 
entered her second tour of duty with a back disorder, she is 
presumed to be sound with respect to her spine. 

Moreover, the claims file does not contain clear and 
unmistakable evidence to rebut such presumption. The Board 
acknowledges various post-service treatment records 
indicating complaints by the Veteran of a history of back 
pain since an epidural injection in 1992, associated with her 
son's birth. See VA treatment records (10/01, 11/01, 7/02, 
11/02, and 12/04).  However, a mere history provided by a 
veteran of pre-service existence does not, in itself, 
constitute a notation of a pre-existing condition. See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994) (independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service). 

As such, and giving her the benefit of the doubt, the Board 
will proceed under the premise that her back disorder did not 
preexist service. 

The service treatment records from her first tour of duty 
(August- December 1990) do not reflect any complaints or 
treatment associated with her back. Service treatment records 
from her second tour of duty (March- December 1997) reflect 
that she sought treatment in September 1997 for her back 
following a motor vehicle accident. Although she complained 
of lumbar spine pain, X-rays taken at that time all appeared 
normal. She was instructed to apply ice to her back 20 
minutes on/20 minutes off.  No further complaints of back 
pain were made for the remaining three months of service.  

In a September 1997 separation examination, completed almost 
a week following her accident, the clinical evaluation of her 
spine was normal. Additionally, in a report of medical 
history completed at that time, she denied ever having had, 
or currently having recurrent back pain.  Further, at an 
October 1997 treatment visit, associated with a 
hospitalization for homicidal ideation, she denied any 
significant orthopedic complaints. In a January 1998 private 
treatment note, taken shortly after her discharge from active 
duty service, the treating physician noted good range of 
motion with respect to her spine. 

Although the Board acknowledges that she sought treatment for 
back pain on one occasion during service, based on the 
absence of additional complaints during the remaining months 
of service and a normal separation examination, a chronic 
back disorder was not shown in service. 

Following separation from service, four years passed without 
the Veteran raising complaints of back pain. At an October 
2001 VA outpatient treatment visit, she complained of low 
back pain.  No diagnosis was made at that time.  Complaints 
were once again raised at a November 2001 VA outpatient 
treatment visit. However, a back disorder was not formally 
diagnosed until an April 2002 VA outpatient treatment visit 
when she was diagnosed with a herniated disc. The Board notes 
that at both the October and November 2001 treatment visits, 
she related her back symptomatology to an epidural injection, 
not to service. 

	In addition to the absence of documented post-service 
symptomatology related to the low back for four years, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.   She has 
indicated that she continued to experience symptoms relating 
to her back following her in-service September 1997 motor 
vehicle accident.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  

	Significantly, the Board finds that her reported history of 
continued symptomatology since active service is inconsistent 
with the other evidence of record.  Indeed, while she stated 
that her disorder began in service, the separation 
examination was absent of any complaints.  Moreover, the 
post-service evidence does not reflect treatment related to 
her back for four years following active service.  
	
	Additionally, the Veteran's dates of her onset of symptoms 
has been internally inconsistent.  As already addressed 
above, she attributed her back pain to an epidural received 
outside of her active duty service dates, when she initially 
sought treatment in October 2001, post-service.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Board entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).
	
	Other records also illustrate an inconsistency as to when her 
symptomatology began. For example, a June 2003 VA outpatient 
treatment record noted complaints of chronic low back pain 
for 2-3 years duration.  July 2003 and January 2004 VA 
outpatient treatment notes indicated back pain of 1.5 years 
duration. A February 2005 VA outpatient treatment record 
noted complaints of back pain of 3 years duration. An April 
2005 statement in support of her claim indicated that her 
back pain began around 1999 or 2000.  These records all date 
the onset to the early 2000s.  However, in her most recent 
statement in support of her claim, received in April 2008, 
she seems to solely attribute her current back pain to her 
September 1997 car accident.  
	
	Furthermore, the Board emphasizes the multi-year gap between 
discharge from active duty service (1997) and initial 
reported symptoms related to a low back disorder in 
approximately 2001 (a 4-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the inconsistency of her 
reported history with the evidence of record, her internally 
inconsistent statements, and the absence of medical evidence 
for several years following service, and finds her 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
her statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back disorder to active duty, despite her 
contentions to the contrary.    

Notably, in December 2004, she underwent a VA examination for 
purposes of evaluating her back disorder. The VA examiner 
opined that he was unable to state with any degree of 
certainty that her motor vehicle accident was the cause of 
her degenerative disc condition.  Unfortunately, the law 
provides that service connection may not be based on resort 
to speculation or remote possibility. See 38 C.F.R. § 3.102 
(2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The December 2004 VA examiner further noted that the Veteran 
"had an onset of her degenerative disc condition prior to 
the auto accident and the fact that the auto accident is 
clouding the picture . . . this patient is very difficult to 
examine and difficult to come to a definitive cause for her 
problems." The Board notes that although the VA examiner 
indicted that the onset of her degenerative disc condition 
occurred prior to the auto accident, he did not provide an 
opinion attributing it to her active duty service, nor did he 
specify when the disorder first manifested. 

A March 2005 VA examiner incorrectly treated the Veteran's 
back disorder as a preexisting condition.  As discussed at 
the beginning of this opinion, the Board has determined that 
the presumption of soundness has not been rebutted. As such, 
this examination is of little probative value. 

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between her currently-
diagnosed disorder and active duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to her through her senses, 
degenerative disc disease is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  Such competent evidence has been provided by 
the medical personnel who have examined her during the 
current appeal and by service records obtained and associated 
with the claims file.  Here, the Board attaches greater 
probative weight to the clinical findings than to her 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in April 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and Social Security Administration (SSA) records.  Further, 
the Veteran submitted private treatment records and she was 
provided an opportunity to set forth her contentions during a 
hearing before a Veterans Law Judge in June 2005.  

Next, specific VA medical examinations were obtained in 
December 2004 and March 2005.  Given the absence of in-
service evidence of chronic manifestations of the disorder on 
appeal, the absence of identified symptomatology for several 
years after separation, and no competent evidence of a nexus 
between service and her claim, a remand for another VA 
examination would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder, claimed as 
degenerative disc disease, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


